Citation Nr: 0119113
Decision Date: 07/23/01	Archive Date: 09/12/01

DOCKET NO. 00-17 549               DATE JUL 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to a rating in excess of 10 percent for post traumatic
stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from March 1955 to March 1957 and
from April 1957 to November 1977 with additional service in the
reserves.

This appeal arises from the March 2000 rating decision from the
Columbia, South Carolina Regional Office (RO) that granted the
veteran's claim for service connection for post traumatic stress
disorder (PTSD) and assigned an evaluation of 10 percent.

Pursuant to the veteran's request in November 2000, on May 27,
2001, a hearing was held in Washington, DC, before the undersigned,
who is a Member of the Board rendering the final determination in
this claim and who was designated by the Chairman of the Board to
conduct that hearing, pursuant to 38 U.S.C.A. 7102 (West Supp.
2000). A transcript of the hearing is in the file.

REMAND

The evidence in this case in inadequate to adjudicate the veteran's
claim. The VA examination for PTSD conducted in March 2000 is
inconsistent with VA treatment records for PTSD as to the severity
of the veteran's PTSD. On the March 2000 VA examination, the
veteran's PTSD was considered to be mild, and the current VA
treatment records include diagnoses that the veteran's PTSD is
severe and that he is unemployable, however, significant
symptomatology is not described. Therefore, the veteran should be
afforded an independent, thorough and contemporaneous VA
examination by a psychiatrist that takes into account the records
of treatment for PTSD to ascertain the current severity of the
disability. Any additional treatment records from the Columbia,
South Carolina VA Medical Center should be obtained.

It is further noted that during the pendency of this claim, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter
referred to as the Act], which made several changes to Chapter 51
of Title 38, United States Code. In particular, it revised section
5103 to

- 2 -

impose on VA, upon receipt of a complete or substantially completed
application, a duty to notify the claimant of any information, and
any medical or lay evidence, not already submitted that is
necessary to substantiate the claim. Id. 3(a), at 2096-97. Perhaps
most significantly, it added a new section 5103A, which defines
VA's duty to assist a claimant in obtaining evidence necessary to
substantiate the claim and eliminated from section 5107(a) the
necessity of submitting a well-grounded claim to trigger the duty
to assist. Id. 3(a), 4, at 2097-98. With regard to the duty to
assist, VA must obtain relevant private and VA medical records and
provide the veteran with VA examinations, where, as in this case,
such examinations may substantiate entitlement to the benefit
sought.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)
is completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

2. The RO should request from the veteran the names and addresses
of all medical care providers who have treated him for PTSD in
recent years. After securing the necessary releases, the RO should
obtain these records and permanently associate them with the claims
file. This should include any additional records other than those
already obtained from the Columbia, South Carolina VA Medical
Center, and additional VA medical records that may exist. The
appellant should provide assistance as needed in identifying any
pertinent records.

3 -

3. Thereafter, the veteran should be afforded a VA psychiatric
examination, by an examiner who has not previously examined the
veteran if possible, in order to determine the current severity of
his service connected PTSD. The claims file should be made
available to and reviewed by the examiner in connection with the
examination, and the examiner should so indicate. All indicated
special tests and studies should be accomplished.

I. The examiner should take a work history of the veteran. This,
should include the name of any employer, dates of employment, hours
worked per week, salary and whether, according to the veteran, any
concessions are being made because of the service connected
disability.

II. The examination report must contain sufficient clinical
information so that the Board may address all appropriate rating
criteria as set forth in 38 C.F.R. 4.130 Code 9411 (2000).

III. The examiner should provide a full multiaxial evaluation. The
examiner should also assign a numerical score on the Global
Assessment of Functioning Scale (GAF Scale) with an explanation as
to its meaning.

IV. The examiner should indicate the effect of the veteran's PTSD
on the veteran's ability to pursue substantially gainful
employment. Advancing age is not a factor to be considered in such
decision.

4 -

4. After completion of the requested development, the RO should
review the veteran's claims on the basis of all the evidence of
record. If the action taken remains adverse to the veteran in any
way, he and his representative should be furnished an appropriate
Supplemental Statement of the Case. Consideration should be given
to the case of Fenderson v. West, 12 Vet. App. 119 (1999). Therein,
the Court held that, with regard to initial ratings following the
grant of service connection, separate ratings can be assigned for
separate periods of time based on the facts found--a practice known
as "staged" ratings. The Supplemental Statement of the Case should
additionally include consideration and a discussion of 38 C.F.R.
3.655 if the veteran fails to appear for the scheduled examination.
In such case, the RO should include a copy of the notification
letter in the claims file as to the date the examination was
scheduled and the address to which notification was sent. The SSOC
should additionally include a discussion of all evidence received
since the last statement of the case was issued. The veteran and
his representative should then be afforded an opportunity to
respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

5 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).



